          CASE 0:20-cv-01904-PAM-BRT Doc. 80 Filed 12/08/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT

                           DISTRICT OF MINNESOTA

301, 712, 2103 AND 3151 LLC; 12
TWENTY-SECOND AND 1827 LASALLE
LLC; 137 EAST SEVENTEENTH STREET
LLC; 1522 LASALLE AVENUE LLC; 1728
SECOND AVENUE AND 1801 THIRD         Case No. 0:20-cv-01904 (PAM/BRT)
AVENUE LLC; 1806 AND 1810 THIRD
AVENUE LLC; 1816, 1820 AND 1830
STEVENS AVENUE LLC; 1817 SECOND
AVENUE LLC; 1900 AND 1906 CLINTON      PLAINTIFFS’ UNOPPOSED
AVENUE LLC; 1924 STEVENS AVENUE MOTION FOR A STAY PENDING
LLC; 2020 NICOLLET AVENUE LLC;                    APPEAL
2101 THIRD AVENUE LLC; 2323 AND
2401 CLINTON AVENUE LLC; 2417, 2423
AND 2439 BLAISDELL AVENUE LLC;
2427 BLAISDELL AND 2432 FIRST
AVENUE LLC; 25 TWENTY-FIFTH
STREET LLC; 2535 CLINTON AVENUE
LLC; 2545 BLAISDELL AVENUE LLC;
2609 HENNEPIN AVENUE LLC; 2633
PLEASANT AVENUE LLC; 2720
PILLSBURY AVENUE LLC; 2738 AND
2750 PILLSBURY AVENUE LLC; 2809
PLEASANT AVENUE LLC; 600
FRANKLIN AVENUE LLC; AMY SMITH;
BLAISDELL 3322, LLC; BLOOMINGTON
4035, LLC; BRYANT AVENUE
PROPERTIES LLC; COLFAX
APARTMENTS LLC; COLFAX VILLAS I,
LLC; DUPONT PROPERTIES LLC;
FLETCHER PROPERTIES, INC.;
FRANKLIN VILLA PARTNERSHIP,
L.L.P.; FREMONT APARTMENTS, LLC;
FREMONT TERRACE APARTMENTS,
L.L.C.; GARFIELD COURT
PARTNERSHIP, L.L.P.; GASPARRE NEW
BOSTON SQUARE, LLC; GATEWAY
REAL ESTATE, L.L.C.; JEC PROPERTIES,
LLC; LAGOON APARTMENTS, LLC; LL
LLC; NORTHERN GOPHER


LEGAL\49992153\1
          CASE 0:20-cv-01904-PAM-BRT Doc. 80 Filed 12/08/20 Page 2 of 3




ENTERPRISES, INC.; PATRICIA L.
FLETCHER, INC.; and RAY PETERSON,

                     Plaintiffs,

v.

CITY OF MINNEAPOLIS,

                     Defendant.


        Plaintiffs respectfully move the Court, without opposition from Defendant, for an

order staying this action pending the outcome on appeal of this Court’s denial of

Plaintiffs’ Motion for a Preliminary Injunction. See Dkt. Nos. 72-73, 75.

        Said motion is based upon the Memorandum of Law filed herewith and all of the

files, records and proceedings herein.


                                          COZEN O’CONNOR


                                          /s/ Mark Jacobson
                                          Mark Jacobson (#0188943)
                                          E-mail: mjacobson@cozen.com
                                          Steven Katkov (#0202769)
                                          E-mail: skatkov@cozen.com
                                          Cassandra M. Jacobsen (#0400120)
                                          E-mail: cjacobsen@cozen.com
                                          33 South Sixth Street, Suite 3800
                                          Minneapolis, MN 55402
                                          Telephone: 612.260.9000

                                          Robert Hayes (PA #33099)
                                          (admitted pro hac vice)
                                          E-mail: rhayes@cozen.com
                                          Calli Padilla (PA #312102)
                                          (admitted pro hac vice)
                                          E-mail: cpadilla@cozen.com

                                             2
LEGAL\49992153\1
          CASE 0:20-cv-01904-PAM-BRT Doc. 80 Filed 12/08/20 Page 3 of 3




                                     1650 Market Street, Suite 2800
                                     Philadelphia, PA 19103
                                     Telephone: 215-665-2000

                                     Attorneys for Plaintiffs
Dated: December 8, 2020




                                        3
LEGAL\49992153\1
